Citation Nr: 1216570	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  05-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder, to include panic attacks.

2.  Entitlement to an initial disability rating in excess of 10 percent for a chronic right cervicothoracic paraspinal muscle strain, status-post upper back strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996 and from July 1997 to June 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Montgomery, Alabama.  In a November 2003 rating decision, the RO in St. Petersburg, Florida, granted the Veteran's claim for service connection for a status-post upper back strain, and assigned the disability a noncompensable disability rating, effective June 30, 2003.  The RO additionally deferred a decision on the Veteran's claim for service connection for an anxiety disorder, to include panic attacks.  The Veteran's claim was subsequently transferred to the RO in Montgomery, Alabama, and in a January 2004 rating decision, the RO, in relevant part, denied the Veteran's claim for service connection for an anxiety disorder.  In a March 2006 rating decision, the RO recharacterized the Veteran's service-connected disability as a right cervicothoracic paraspinal muscle strain, status-post upper back strain, and assigned a 10 percent disabling rating, effective June 30, 2003.  

In a decision dated in July 2009, the Board denied the Veteran's claim of entitlement to a left knee disorder and remanded his remaining issues on appeal to the RO, via the Appeals Management Center (AMC), for further development.  These issues were again remanded by the Board in December 2010.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran's claimed anxiety disorder with panic attacks is etiologically related to active service.

2.  The Veteran's service-connected chronic right cervicothoracic paraspinal muscle strain, status-post upper back strain, is manifested by a moderate impairment of muscle function, as shown by difficulty performing mechanical repairs above shoulder level; a slight loss of range of motion of the cervical spine; and a muscle spasm or guarding severe enough to result in an abnormal spinal contour.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an anxiety disorder, to include panic attacks, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for an increased rating for chronic right cervicothoracic paraspinal muscle strain, status-post upper back strain, currently rated as 10 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.55, 4.73, Diagnostic Code (DC) 5320 (2011).

3.  The criteria for a separate disability rating of 10 percent for a cervical strain, prior to September 26, 2003, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5290 (2002).

4.  The criteria for a separate disability rating of 20 percent for a cervical strain, as of September 26, 2003, have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's service connection claim, he has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in August 2003 informed the Veteran of the required elements to establish service connection, and a subsequent letter dated in July 2009 from the AMC informed the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded subsequent to, and in accordance with, the Court's holding in Dingess.  

The Board acknowledges that the July 2009 Dingess compliant letter from the AMC was sent after the January 2004 rating decision which denied his service connection claim.  In this case, however, the Board finds that the timing of the VCAA letter does not result in prejudicial error as any such error was cured by the RO's readjudication of the claim as demonstrated by the July 2010 supplemental statement of the case (SSOC) and the February 2012 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).

The Court has held that a statement of the case (SOC) that complies with applicable due process and notification requirements constitutes a readjudication decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); see also Prickett, supra (holding that an SOC) that complies with all applicable due process and notification requirements constitutes a readjudication decision).  As the SSOCs have complied with the applicable due process and notification requirements for a decision, they constitute readjudication decisions.  Accordingly, the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  In any event, in light of the denial of his service connection claim, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

The Veteran's increased rating claim arises from his disagreement with the initial rating assigned following the grant of service connection for a muscle strain disability.  Courts have held that once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty to notify in this case has been met to the extent necessary.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, available private treatment records, and has provided him with multiple VA examinations.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  

As specifically regarding his increased rating claim, the Board notes that the evidence of record, including the September 2003, November 2005, and December 2011 VA examination reports and the December 2011 addendum to the 2011 VA examination report, and the associated VA treatment records, adequately describes the level of disability of the Veteran's service-connected muscle strain disability.  As such, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating his claims on appeal.

II.  Service Connection

The Veteran contends that he incurred an anxiety disorder, including panic attacks, as a result of his active service.  Specifically, he contends that he suffered two panic attacks during his active service and that the difficulty balancing his family life with his active service duties led to the development of the anxiety disorder.  

	A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	B.  Analysis

With respect to the first required element to establish service connection for an anxiety disorder, current disability, the record contains two VA mental disorder examinations performed during the pendency of the Veteran's appeal.  During his September 2003 VA examination, the Veteran was diagnosed with an anxiety disorder with panic attacks.  During his November 2011 VA examination, the Veteran was diagnosed with panic disorder without agoraphobia.  Based on these diagnoses, the Board finds that the first required element to establish service connection has been met.

With respect to the second required element to establish service connection, in-service disease or injury, the Veteran's STRs are devoid of any evidence of treatment for, complaints of, or reference to an anxiety or panic disorder during his active service.  During a November 2003 VA mental health evaluation, the Veteran reported that he experienced two episodes of panic attacks, one in 2000 and the second in 2001, during his active service.  During a December 2003 primary care consultation, he reported that he experienced one anxiety event when he was in front of the Officer's Selection Board, which he indicated was very stressful, and the other during a routing recruiting event.  

The claims file additionally contains copies of the Veteran's service personnel records which reveal that, while serving as a Marine Corps recruiter, the Veteran had difficulty meeting his responsibilities and that he was cited with a non-judicial punishment for failing to follow the orders of a superior officer.  The Veteran frequently reported that he had difficulty balancing the demands of his recruiting duty with his family life.  These records do not reveal any indication that the Veteran suffered from any form of anxiety or panic attacks while serving as a recruiter.

While there is no objective evidence to show that the Veteran suffered from anxiety or panic attacks during his active service, the Board must still consider whether his post-service diagnosed anxiety disorder, including panic attacks is related to his active service.  Here, a review of the claims file reveals that the Veteran sought emergency treatment a Cullman Regional Medical Center for heart palpitations, a racing heart, and symptoms of weakness in September 2002.  During his course of treatment, the Veteran reported that he began having panic attacks starting in February 2002.  His primary diagnosis was a panic attack.  Private treatment records from Dr. Johnson and Dr. Machen, in Cullman, Alabama, also reveal that the Veteran received treatment for symptoms such as a racing and pounding heart, shakiness, and lightheadedness beginning in September 2002.  His initial diagnosis was dysautonomia.  He was subsequently diagnosed with anxiety, also in September 2002, and then shortly after he was diagnosed with a panic disorder in October 2002.  The panic disorder diagnosis was reaffirmed in November 2002.  

The first VA treatment records in the claims file reveal that the Veteran was noted to have anxiety in October 2003.  During an October 2003 VA mental health consultation, the Veteran reported that he had a couple of episodes of feeling lightheaded during his service.  He reported that one episode took place when he went before the Officer's Selection Board.  He reported that he broke out in sweats, but that the episode only lasted a few seconds.  He reported that about six months after his separation from service, his anxiety episodes became more severe.  He reported that he had had over 30 episodes during that year.  His diagnosis at that time was noted as deferred, rule out mitral valve prolapse.  

During the aforementioned November 2003 mental health evaluation, the Veteran was diagnosed with anxiety disorder, not otherwise specified, versus panic disorder without agoraphobia.  The Veteran was seen for a VA cardiology consultation in November 2003.  The Veteran was described as having a history of tachypalpitations, dizziness, and chest pain.  The onset of his cardiology symptoms was described as being during his military service, but that he had few episodes that were not severe.  The VA cardiologist noted that an echocardiogram and 30 day monitor process were to be performed, and that if the results of these evaluations were normal, the likely diagnosis would be a stress related problem.  In a December 2003 VA primary care clinical report, the Veteran was noted to have diagnoses consisting of paroxysmal atrial tachycardia and anxiety disorder, not otherwise specified.

A February 2004 VA mental health progress note indicated that the Veteran continued receiving VA mental health treatment.  At that time, he described a two to three year history of panic like symptoms that were exacerbated after his release from active duty and especially upon his return to Alabama, and feeling powerless over his own future and vocational opportunities.  He additionally reported a family history of anxiety and panic disorder.  The Veteran continued to receive VA mental health treatment in April, May, and June 2004.  His ongoing diagnoses included panic disorder, anxiety disorder, not otherwise specified, and paroxysmal atrial tachycardia.  

The Veteran's VA treatment records further reveal that at a later May 2005 primary care consultation, he reported that he felt that he no longer had anxiety or panic.  Aside from his November 2011 VA examination report, there is no further medical evidence pertaining to the Veteran's claimed anxiety disorder or panic disorder.

At his aforementioned September 2003 VA mental disorder examination, the Veteran reported that he received treatment for his claimed conditions about five or six months following his separation from service.  He reported that his symptoms began during his last months as a recruiter.  The examiner did not provide an opinion regarding the nature and etiology of the Veteran's diagnosed anxiety disorder with panic attacks.

At his later November 2011 VA mental disorder examination, the examiner provided the opinion that the Veteran's panic disorder without agoraphobia was less likely as not caused by his active service.  The examiner commented that, although the exact etiology of the Veteran's panic disorder was not known, there was no objective medical evidence to show that he was diagnosed with panic disorder or received treatment for panic disorder during his active service.  The Veteran did not begin receiving treatment for panic attacks until 2002, after his separation from service.  Further, the examiner noted that while the Veteran contended that he suffered from panic attacks while on recruiting duty, he reported that he did not think much about the attacks, and in the reports surrounding his trouble balancing demand of his duties with his family, there was no mention of occurrence of panic attacks.  The examiner additionally noted that the Veteran further indicated that he started experiencing severe panic attacks about six months after his separation from service.  

On this record, the Board cannot make a finding that the Veteran's current anxiety/panic disorder is related to his active service.  In making this determination, the Board acknowledges the Veteran's lay statements that he believes that he suffered two panic attacks during his active service, and while he is credible to report having experienced the symptoms indicative of stress or panic, he is not competent to provide opinions on a medical diagnosis or on a nexus between his currently diagnosed anxiety/panic disorder and an in-service disease, event or injury.  See Layno, 6 Vet. App. at 469, supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999).  

Moreover, the first instance of record revealing that the Veteran suffered from any panic or anxiety disorder is found in the September 2002 records of private emergency treatment from Cullman Regional Medical Center.  Notably, the Veteran reported at that time that he first experienced symptoms of panic attacks in February 2002, still several months following his separation from active service.  Further, where the evidence shows that the Veteran sought treatment in September 2002 because of his belief that he was suffering from a heart condition, but was diagnosed with having a panic attack, the Board finds that this constitutes further evidence that he is not qualified to make a medical diagnosis regarding his claimed disabilities and that he could not have been certain whether he suffered panic attacks during his active service.  This evidence, therefore, weighs against his claim that his panic/anxiety disorder began during his active service.  

The evidence more clearly illustrates that the Veteran's anxiety and panic attack began following his separation from active service, when the Veteran became concerned about his future occupational prospects.  This conclusion is further strengthened by the opinion of the November 2011 VA examiner.  Moreover, the Board observes that this opinion has a far greater probative value than the Veteran's lay statements that he has been suffering from an anxiety disorder or panic disorder since service.  The examiner considered the Veteran's statement that he experienced panic attacks during his service, and even so, concluded that that it was less likely as not that his current panic disorder was caused by or related to any in-service disease, event, or injury, based on the evidence of record.  To reiterate, while the Veteran is competent to state that he has suffered symptoms like those attributable to a panic attack, he is not competent to determine the underlying cause of, or a diagnosis for, those symptoms, as this is a medical determination.  Therefore, the Board finds that the Veteran has not established the required nexus between his currently diagnosed anxiety/panic disorders and his active service.  See Shedden/Caluza, supra.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an anxiety disorder, to include panic attacks, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  Therefore, service connection for an anxiety disorder, to include panic attacks, must be denied.  

III.  Increased Rating Claim

The Veteran's STRs reveal that he sought treatment for neck pain after feeling a pop and pain in his neck during a march while on active duty.  Treatment reports revealed a diagnosis of myofascitis in his cervical spine region.  Based on the evidence in his STRs, the Veteran was granted service connection for a muscle strain in a November 2003 rating decision.  He was assigned a noncompensable disability rating for a slight muscle disability, effective June 30, 2003.  In a March 2006 rating decision, his disability rating was increased to 10 percent for chronic right cervicothoracic paraspinal muscle strain, status-post upper back strain, effective June 30, 2003.  The Veteran disagrees with this rating assignment and contends that a higher disability rating is warranted. 

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, and the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

	B.  Analysis

The Veteran's service-connected muscle strain is presently rated under Diagnostic Code 5320, for muscle injury of Muscle Group XX, under 38 C.F.R. § 4.73.  Muscle Group XX includes the muscles of the cervical, thoracic, and lumbar regions.  The function of these muscles is postural support of the body; extension and lateral movement of the spine.

For the cervical and thoracic region, Diagnostic Code 5320 provides for a 10 percent evaluation for a moderate disability and a 20 percent evaluation for a moderately severe disability.  A 40 percent evaluation is warranted for a severe disability.

For the lumbar region, Diagnostic Code 5320 also provides a 20 percent evaluation for a moderate disability, and a 40 percent evaluation for a moderately severe disability.  A 60 percent evaluation is warranted for a severe disability of the lumbar spine.

The evidence of record has established that the Veteran's service-connected muscle strain is confined to the cervical and thoracic regions.

Guidance in rating muscle injuries is set out at 38 C.F.R. § 4.56, which discusses factors to be considered in the evaluation of disabilities involving muscle groups due to gunshot wounds or other trauma.  Muscle group injuries or trauma are evaluated on the basis of the following factors: the velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  38 C.F.R. § 4.56 (2011).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(c), (d) (2011).

Under 38 C.F.R. § 4.56 (d), A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as described in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1) (2011).

A moderate muscle disability is one where the injury was either through-and-through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in-service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.  38 C.F.R. § 4.56(d)(2) (2011).

A moderately severe muscle disability is one where the injury was either through-and-through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.

Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2011).

A severe muscle disability is one where the injury was either through-and-through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.456(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.

If present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R  § 4.56(d)(4) (2011).

A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b) (2011).

The first post-service evidence pertaining to the severity of the Veteran's service-connected muscle strain is found in a September 2003 VA spine examination.  Physical examination findings revealed no objective evidence of painful motion, spasm, weakness, or tenderness.  No postural abnormalities were noted.  Musculature of the neck and upper spine were excellent.  Deep tendon reflexes were active and equal in the upper extremities.  Range of motion testing of the cervical spine revealed flexion limited to 36 degrees, extension limited to 40 degrees, flexion to the right to be 48 degrees and flexion to the left to be 54 degrees.  The diagnosis was arthralgia of the cervical spine with no loss of function due to pain.  X-rays of the cervical spine were normal.

The Veteran was afforded a subsequent VA examination in November 2005.  The examiner noted that x-rays taken during his September 2003 VA examination revealed a very slight scoliotic curvature of the thoracic spine.  No bony abnormality was seen in the cervical spine.  Upon examination, the examiner recorded the ranges of motion of the Veteran's cervical spine as follows: Extension 45 degrees, flexion 60 degrees, rotation 60 degrees to each side, and lateral bending 45 degrees to each side.  The examiner noted that the Veteran was point tender in the right side paraspinal muscle mass at the level of the cervicothoracic junction or possibly at the level of T1.  Reflexes were recorded as 2+ and symmetric in both biceps and triceps.  Sensory and motor functions were entirely normal in all areas of the upper extremity including the C4 and C5 areas, bilaterally.  The examiner noted that there was no increase in pain on repetitive part of the examination, and there was no increase in limitation of motion due to weakness, fatigability, or incoordination during the repetitive portions of the examination.  The diagnosis was chronic muscle strain right cervicothoracic paraspinal muscle group.  

During a December 2005 VA primary care consultation, the range of motion of the Veteran's neck was noted as normal.  He was noted to have a negative Spurling's sign and a small scar was noted on skin cephalad to the affected right paracervical area.  The underlying soft tissue felt normal on palpation.  Deltoid, bicep, and tricep strength were noted as normal.  The Veteran was again diagnosed with a paracervical neck strain.  

The Veteran was afforded a recent VA muscle injury examination in December 2011.  The examiner indicated that the Veteran's diagnosis was cervical myofascial pain syndrome, affecting only the right side.  His muscle disability was described as a non-penetrating injury.  The noted muscle group was Group XX, and the muscles involved were noted as the sacrospinalis and the erector spinae, affecting the thoracic spine.  No scars associated with the muscle injury were noted.  No fascial defects were present and no muscle substance or function was affected.  No cardinal signs or symptoms of muscle disability were present; specifically, no loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement were noted.  Muscle strength was noted as normal and all flexion, extension, and rotation activity was noted as normal.  The examiner noted that no muscle atrophy was present, and that the Veteran did not make use of any assistive devices.  No functional impairment of any extremity was noted.  The examiner did note that the Veteran had point tenderness just lateral to the area of the T2-3 right paraspinals.  The examiner further noted that the Veteran's muscle disability impacted his ability to work, in that he was changing jobs from a mechanic to a parts department assistant due to an inability to persistently use his right arm/upper back when performing mechanical work above the shoulder level.  

In a December 2011 addendum to the VA examination, the VA examiner again noted that the Veteran was changing his work assignment due to an inability to use the right upper back/shoulder musculature well enough to perform his duties as a mechanic above the shoulder level.  Therefore, the examiner concluded that the disorder caused a moderate level of impairment since he was still able to perform most necessary functions for his current job as a mechanic.

Based on all medical evidence of record, the Board finds that the symptoms associated with the Veteran's service-connected muscle disability more closely approximate the criteria for a 10 percent disability rating, based on moderate impairment, consistent with the Veteran's current rating.  Under 38 C.F.R. § 4.56 (d), A moderate muscle disability includes objective findings of a loss of power or lowered threshold of fatigue when compared to the sound side.  In reaching this finding, the Board observes that the Veteran did not suffer a penetrating wound during his service but a muscle strain.  Though he was noted to have no impairment of functioning on muscle testing, he has been noted to have difficulty performing mechanical repairs that require him to lift his right arm above shoulder level.  Based on this finding, it would appear that the Veteran has a continuing muscle impairment equivalent to a loss of power or a lowered threshold of fatigue, consistent with moderate muscle disability.  

Although the Veteran's service-connected muscle disability warrants a 10 percent disability rating, the evidence of record weighs against a finding that a higher disability rating is warranted.  There is no evidence of record of a consistent complaint of cardinal signs or symptoms of muscle disability or any other evidence to suggest that the Veteran incurred a moderately severe disability as defined in 38 C.F.R § 4.56(d)(3).  Nor is there evidence of record to suggest that the Veteran's disability is of a severe nature as defined in 38 C.F.R § 4.56(d)(4).  Thus, the assigned 10 percent disability rating for moderate disability is the appropriate rating based on muscle impairment.

In rating the Veteran's disability the Board has also considered the applicability of other potential diagnostic codes.  First, the Board has considered whether a separate orthopedic disability rating for limitation of motion of the cervical spine would be applicable, where the Veteran was shown to have some limitation of motion in both the September 2003 and November 2005 VA examinations.  In this regard, the Board notes that during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, including the criteria for rating disabilities of the spine.  38 C.F.R. Part 4 (2002).  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Prior to September 26, 2003, slight limitation of motion of the cervical spine warranted a 10 percent rating.  A 20 percent rating was assigned for moderate limitation of motion of the lumbar spine.  A 40 percent rating was assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5290 (2002).  

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes included Diagnostic Code 5237 for lumbosacral or cervical strain.  68 Fed. Reg. 51454 (Aug. 27, 2003).  Under the rating criteria pertaining to Diagnostic Code 5237, a ten percent disability rating is warranted where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or when the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or when muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  A 20 percent disability rating is warranted when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or when the combined range of motion of the cervical spine is not greater than 170 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board will consider both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating, if any.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  However, the prior regulation can be applied during the entire pendency of the appeal if more favorable than the amended regulation.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 (May 4, 2004); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Here, the Veteran was found to have some degree of limitation of motion of the cervical spine during his September 2003 VA examination, where his forward flexion was limited to 36 degrees, and extension was limited to 40 degrees.  Based on this limitation, the Board finds that prior to September 26, 2003, a 10 percent separate disability rating is warranted for a slight limitation of motion of the cervical spine under the rating criteria in effect at that time.  See 38 C.F.R. § 4.71a, DC 5290 (2002).  

As for any separate disability rating after September 26, 2003, the Board notes that the limitation of motion found during the September 2003 VA examination would also warrant a 10 percent disability rating under the amended rating criteria.  See 38 C.F.R. § 4.71a DC 5237 (2011).  Notably, however, the November 2005 examiner further noted that x-rays taken in conjunction with his September 2003 VA examination revealed that the Veteran had a very slight scoliotic curvature of the thoracic spine.  Based on this finding, the Board observes that the Veteran's disability would warrant a more favorable, 20 percent, disability rating based on a muscle spasm or guarding severe enough to result in an abnormal spinal contour, under the amended rating criteria.  See 38 C.F.R. § 4.71a (2011).  Accordingly, the Board finds that a separate 20 percent disability rating is warranted as of September 26, 2003, the effective date of the amended rating criteria.  

A higher disability rating would not be warranted absent a showing of forward flexion of the cervical spine limited to 15 degrees or less, or a showing of favorable ankylosis of the entire cervical spine.  Where range of motion testing during the November 2005 VA examination and subsequent December 2005 primary care consultation show no such limitation of motion or ankylosis, a higher disability rating based on orthopedic impairment of the Veteran's cervical spine is not warranted.  

The Board notes that when rating diseases and injuries involving the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  In this respect, while the Veteran was noted to have a negative Spurling's sign during his December 2005 primary care consultation, there is no further indication of a neurological deficit associated with his service-connected disability.  The September 2003 VA examiner noted that the Veteran's deep tendon reflexes were active and equal in the upper extremities and the November 2005 VA examiner noted that his reflexes were recorded as 2+ and symmetric in both biceps and triceps, and that sensory and motor functions were entirely normal in all areas of the upper extremity including the C4 and C5 areas, bilaterally.  

In evaluating the Veteran's claim, the application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011).  Each VA examiner that has examined the Veteran's disability, however, has specifically found that he does not have weakness, fatigability, incoordination, or pain on movement of a joint by.  Moreover, while he was found to have some difficulty working above the shoulder level when performing mechanical repairs as part of his employment duties, this functional impairment is considered by the rating assigned under Diagnostic Code 5320.  Thus, this rating adequately reflects the finding based on moderate muscle impairment.

Finally, in evaluating the Veteran's disability, the Board has considered the applicability of the rating criteria for scars.  The Veteran's service-connected disability, however, has at no point been described to involve a penetrating wound to his muscle, which would likely result in scarring of the skin.  Additionally, none of the three VA examiners that have examined his disability have described any scar associated with his muscle injury.  The December 2011 VA examiner specifically noted that no scars associated with the muscle injury were noted.  While the December 2005 primary care consultation report noted a small scar cephalad to his affected right paracervical area, there was no indication that this small scar showed visible or palpable tissue loss, that it was found to have any characteristic of disfigurement, that it was unstable or painful, or that is resulted in any disabling effect.  See 38 C.F.R. § 4.118, DCs 7800, 7803, 7804, 7805 (2007); see also 38 C.F.R. § 4.118, DCs 7800, 7804, 7805 (2011).  To the contrary, the primary care consultation report specifically noted that the scar was small and that the underlying soft tissue felt normal on palpation.  

	C.  Extra Schedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected muscle disability (i.e., tenderness to palpation; difficulty performing mechanical repairs above shoulder level, indicative of moderate muscle disability; limitation of motion of cervical spine; slight scoliosis) are not shown to cause any impairment that is not already contemplated by the rating criteria set forth above, and the Board finds that the applied rating criteria reasonably describe his service-connected disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

Entitlement to service connection for an anxiety disorder, to include panic attacks, is denied

Entitlement to an initial disability rating in excess of 10 percent for a chronic right cervicothoracic paraspinal muscle strain, status-post upper back strain, is denied.

Entitlement to a separate 10 percent disability rating, but not higher, for a cervical strain is granted under Diagnostic Code 5290 (38 C.F.R. § 4.71a (2002)), prior to September 26, 2003, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a separate 20 percent disability rating, but not higher, for a cervical strain is granted under Diagnostic Code 5237, as of September 26, 2003, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


